DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 1, 2022 was filed after the mailing date of the Non Final Rejection on March 17, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on October 15, 2019 was filed on the mailing date of the Application on October 15, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on October 15, 2019.  These drawings are accepted by the Office.
Response to Arguments
Applicant’s arguments with respect to 
claims 1- 6 and 8-14  rejections under 35 U.S.C. § 102(a)(1) as being anticipated by Stelte (German Patent Document publication DE102015008256A1) hereinafter "Stelte"; 
claims 7 and 15 rejection under 35 U.S.C. 103 as being unpatentable over Stelte in view of Beer et al. (U.S. Patent Application Publication 2019/0250641A1) hereinafter “Beer”;
claims 16-20 rejection under 35 U.S.C. §103 as being unpatentable over  Stelte in view of Shibasaki (WIPO PCT Application Publication WO2006126358A1) hereinafter “Shibasaki”,
have been fully considered and are partially persuasive in view of amendments and claims cancelation. Examiner respectfully submits that Applicant’s allegations that Stelte fails to teach “predetermined region being outside the monitoring area and being located so as to cover the monitoring area” as per amended independent claims is factually incorrect as Stelte in the paragraph [0004]  teaches “The object of the invention is to specify a means for preventing a small drone from approaching a predetermined area”. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Parker et al. (U.S. Patent Application Publication 2017/0192089A1), hereinafter “Parker”.

A new objection to the claims is made.
In view of the Amendments, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 112(b).

Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.
According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)”.

Claim Objections
Claims 6, 7, 14 and 15  objected to because of the following informalities:  Claims recite the limitation “important facility”. Term “Important” is a subjective term. According to MPEP “When a subjective term is used in the claim, the examiner should determine whether the specification supplies some standard for measuring the scope of the term, similar to the analysis for a term of degree. Some objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014) (holding the claim phrase "unobtrusive manner" indefinite because the specification did not "provide a reasonably clear and exclusive definition, leaving the facially subjective claim language without an objective boundary")”. 
Examiner submits that the term “Important facility” in the claims is resulted from typo error caused by the translation of the original foreign Application. The Replacement Specification filed April 8, 2021 provides sufficient grounds to suggest this term to be replaced with “protected facility”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5-9, 11, 13-16,18 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 as amended rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  Claim 1 recites the limitation “the predetermined region being outside the monitoring area and being located so as to cover the monitoring area” it is unclear how “the predetermined region being outside the monitoring area” can “cover the monitoring area”. This limitation makes claim indefinite as contains mutually excluding limitations.  

Claims 3 and 5-8 are depending on indefinite independent claim 1 and as the dependent claim includes all the claim 1 limitations. Claim 1 being indefinite renders all the dependent claims indefinite.

Claim 9 as amended rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language. Claim 9 recites the limitation “the predetermined region being outside the monitoring area and being located so as to cover the monitoring area” it is unclear how “the predetermined region being outside the monitoring area” can “cover the monitoring area”. This limitation makes claim indefinite as contains mutually excluding limitations. 
 
Claims 11 and 13-15 are depending on indefinite independent claim 9 and as the dependent claim includes all the claim 9 limitations. Claim 9 being indefinite renders all the dependent claims indefinite.

Claim 16 as amended rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language. Claim 16 recites the limitation “the predetermined region being outside the monitoring area and being located so as to cover the monitoring area” it is unclear how “the predetermined region being outside the monitoring area” can “cover the monitoring area”. This limitation makes claim indefinite as contains mutually excluding limitations.  

Claims 18 and 20 are depending on indefinite independent claim 16 and as the dependent claim includes all the claim 16 limitations. Claim 16 being indefinite renders all the dependent claims indefinite.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office actions.
Claim(s) 1, 3, 5, 6, 8, 9,11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stelte (German Patent Document publication DE102015008256A1) hereinafter “Stelte” in view of Parker et al. (U.S. Patent Application Publication 2017/0192089A1), hereinafter “Parker”.
Regarding claim 1, Stelte teaches a mobile body control system (Stelte paragraph [0002]: “Waypoint navigation uses pre-programmed waypoints that are flown to in a specified order. Both conventional radio control and waypoint navigation require the small drone to receive radio signals”; paragraph [0003]: “The use of local jamming transmitters can disrupt the reception of radio signals by the small drone. This allows a small drone to be kept away from a given area”) comprising: a receiver receiving a plurality of signals  by which a mobile body calculates its own position (Stelte paragraph [0012]: “The position of the receiver is determined by receiving at least three, in particular at least four, GNSS signals”; paragraph [0013]: “The amplitude comparison Signal strength comparison refers to the location of the drone with its GNSS receiver”; paragraph [0020]: “The defense drone expediently also includes a receiver for receiving the control signal for the small drone, an analyzer for analyzing and simulating the control signal, the second jammer being suitable for sending the simulated control signal to the small drone”); and a false signal transmitter emitting a plurality of false signals using a plurality of antennas (Stelte paragraph [0012]: “In one embodiment of the invention, the jammer includes a first jammer for emitting at least one GNSS signal…The sending of a stronger GNSS jamming signal by the first jammer can disrupt or falsify the position determination of the receiver by transmitting incorrect coordinates. By sending out a falsified GNSS signal (spoofing), the small drone can be distracted from its target”; paragraph [0021]: “The second jammer is expediently attached to a nose of the fuselage of the defense drone”; paragraph [0013]: “In a further embodiment of the invention, an interfering signal with an amplitude much larger than the amplitude of the native GNSS signal is transmitted on the GNSS frequency”; paragraph [0020]: “The defense drone expediently also includes a receiver for receiving the control signal for the small drone, an analyzer for analyzing and simulating the control signal, the second jammer being suitable for sending the simulated control signal to the small drone”)  until a battery of the mobile body runs out outside a monitoring area (Stelte paragraph [0017]: “The analog or digital radio interference signal is expediently suitable for serving as an interference signal for the small drone. In this embodiment, the second jammer can be used to intervene directly in the navigation of the small drone, and the small drone can be distracted from its target”; paragraph [0029]: “The defense drone according to the invention forms a mobile jammer.  This makes it possible to intercept the small drone at a relatively large distance from the target”; paragraph [0037]: “Depending on the target and the behavior of the small drone, a jamming signal and/or spoofing signal is sent out and the small drone is thus distracted from reaching its target. Ideally, the GNSS signal is corrupted in such a way that the small drone flies to a predetermined different location and can be defused and/or examined there” Examiner broadly interpret this limitation as anticipating the battery running out), each of the plurality of false signals corresponding to one of the plurality of received signals (Stelte paragraph [0020]: “The defense drone expediently also includes a receiver for receiving the control signal for the small drone, an analyzer for analyzing and simulating the control signal, the second jammer being suitable for sending the simulated control signal to the small drone”; paragraph [0036]: “The first jamming transmitter 4a can be switched on automatically by measuring the distance from the small drone or by a signal that is sent to the defense drone by radio”), the false signals being signals for causing a false position to be calculated, the false position being different from an actual position of the mobile body (Stelte paragraph[0037]: “The first jammer 4a sends a corrupted GNSS signal to the GNSS receiver of the small drone. Depending on the target and the behavior of the small drone, a jamming signal and/or spoofing signal is sent out and the small drone is thus distracted from reaching its target. Ideally, the GNSS signal is corrupted in such a way that the small drone flies to a predetermined different location and can be defused and/or examined there”  [0039]: “The defense drone expediently takes up a position behind the small drone in order to disrupt the reception of control signals by the second jamming transmitter 4b. The control signal of the small drone can also be simulated with the second jammer 4b and the small drone can be steered to another predetermined target by means of spoofing. This safely and effectively prevents the small drone from reaching its destination”), the predetermined region being outside the monitoring area  and being located so as to cover the monitoring area (Paragraph [0004]: “The object of the invention is to specify a means for preventing a small drone from approaching a predetermined area”).
  Stelte does not teach emitting false signals, to a predetermined region, having a directivity.
Parker teaches emitting false signals, to a predetermined region, having a directivity (Parker paragraph [0031]: “a signal generator that produces at least one tailored signal based on the spectral signatures of the unmanned aerial vehicle and a variable strength amplifier that generates an output power, an antenna alignment assembly for adjusting the alignment of a transmitting directional and focused antenna based on the location of the unmanned aerial vehicle as determined by the azimuth and elevation vector coordinate data processor, the signal generator and amplifier coupled witl1 the transmitting antenna to send at least one signal to the unmanned aerial vehicle to alter at least one of the speed, direction and altitude of the unmanned aerial vehicle”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the mobile body control system of Stelte emitting false signals, to a predetermined region, having a directivity as taught by Parker since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the mobile body control system of Stelte, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include emitting false signals, to a predetermined region, having a directivity as taught by Parker with the predictable result to “direct the GNSS jamming signal of the first jammer to the receiver of the small drone” as needed in Stelte (paragraph [0014]).

Regarding claim 3, Stelte and Parker teach claimed invention as shown above for the claim 1, Stelte further teaches a plurality of mobile body detectors for detecting the mobile body (Stelte paragraph [0026]: “The detection device expediently comprises a camera and an image evaluation device”; paragraph [0027]:  “The detection device expediently comprises an IR detection device and a thermographic evaluation device”; paragraph [0028]:  “The detection device expediently includes a microphone and a noise evaluation device”; paragraph [0034]:  “The detection device 5 can expediently include a camera, an IR detection device, a microphone and/or an ultrasonic sensor. The data recorded by the detection device 5 are used for target detection. An effective position for the defense drone can be calculated from the data using an algorithm. The defense drone can be steered autonomously to an effective position behind or above the small drone”), the plurality of mobile body detectors positioned in a region surrounding the monitoring area (Stelte paragraph [0026]: “The defense drone can use the camera to capture the small drone and data, in particular the trajectory and speed of the small drone, can be determined via the image evaluation. The camera can be a swiveling camera; paragraph [0027]:  “This makes it possible to fly a small drone even in poor visibility, e.g. B. at night, and to detect the movement of the small drone by means of the evaluation device and to predict further movement of the small drone via target detection algorithms” paragraph [0028]:  “This makes it possible to identify and locate the small drone by the noises it generates and, if necessary, to determine a trajectory of the small drone”; paragraph [0034]:  “The detection device 5 can expediently include a camera, an IR detection device, a microphone and/or an ultrasonic sensor. The data recorded by the detection device 5 are used for target detection. An effective position for the defense drone can be calculated from the data using an algorithm. The defense drone can be steered autonomously to an effective position behind or above the small drone”); and a plurality of false signal transmitters emitting the false signal to an area where the mobile body is detected by the plurality of mobile body detectors (Stelte paragraph [0012]: “the jammer includes a first jammer for emitting at least one GNSS signal”; paragraph [0016]: “the jamming transmitter includes a second jamming transmitter for emitting an analog or digital radio interference signal”;  paragraph [0029]: “The defense drone according to the invention forms a mobile jammer. This makes it possible to intercept the small drone at a relatively large distance from the target”).

Regarding claim 5, Stelte and Parker teach claimed invention as shown above for the claim 1, Stelte further teaches a mobile body detector specifying the actual position of the mobile body (Stelte paragraph [0025]: “By means of the detection device and the automatic control, it is possible for the defense drone to autonomously track the small drone and position itself in such a way that the signal from the jammer is sent as unhindered as possible to the receiver of the small drone For this purpose, the detection device detects the small drone and transmits the data, e.g. B. to a known target detection algorithm, which determines the trajectory and speed of the small drone. From this, a first effective position can be determined, to which the defense drone flies by means of the automatic control. The active position can be adapted to a changing trajectory and/or speed of the small drone by continuously detecting the small drone by means of the detection device and transferring the data to the target detection algorithm”), wherein the false signal transmitter emits the false signal to a space where entry of the mobile body is predicted, in a vertical and a horizontal direction (Stelte paragraph [0025]: “From this, a first effective position can be determined, to which the defense drone flies by means of the automatic control. The active position can be adapted to a changing trajectory and/or speed of the small drone by continuously detecting the small drone by means of the detection device and transferring the data to the target detection algorithm”; paragraph [0036]: “As soon as the defense drone has reached an effective position in which the signal from the first jammer 4a can be sent to the receiver for a GNSS signal from the small drone, the first jammer 4a is switched on. The first jamming transmitter 4a can be switched on automatically by measuring the distance from the small drone or by a signal that is sent to the defense drone by radio”).

Regarding claim 6, Stelte and Parker teach claimed invention as shown above for the claim 1, Stelte further teaches a generator generating the false signal guiding the mobile body such that the mobile body goes around an important facility (Stelte paragraph [0039]: “The defense drone expediently takes up a position behind the small drone in order to disrupt the reception of control signals by the second jamming transmitter 4b.  The control signal of the small drone can also be simulated with the second jammer 4b and the small drone can be steered to another predetermined target by means of spoofing. This safely and effectively prevents the small drone from reaching its destination (an important facility). At the other predetermined destination, the small drone can in particular be rendered harmless and/or its origin can be determined”).

Regarding claim 8, Stelte and Parker teach claimed invention as shown above for the claim 1, Stelte further teaches a controller estimating the actual position and a movement direction of the mobile body, and estimating a destination of the mobile body based on the movement direction and the actual position (Stelte paragraph [0025]: “By means of the detection device and the automatic control, it is possible for the defense drone to autonomously track the small drone and position itself in such a way that the signal from the jammer is sent as unhindered as possible to the receiver of the small drone. For this purpose, the detection device detects the small drone and transmits the data, e.g. B. to a known target detection algorithm, which determines the trajectory and speed of the small drone. From this, a first effective position can be determined, to which the defense drone flies by means of the automatic control. The active position can be adapted to a changing trajectory and/or speed of the small drone by continuously detecting the small drone by means of the detection device and transferring the data to the target detection algorithm”; paragraph [0035]: “The small drone can be captured by the camera and a trajectory of the small drone can be predicted from a chronological sequence of images using known target detection algorithms. From this, an effective position for the defense drone can be determined by means of the target detection algorithms, which can be controlled by means of the autonomous control”); and 
a generator generating the false signal based on the actual position and the destination of the mobile body (Stelte paragraph [0036]: “This makes it possible to clearly identify the small drone. As soon as the defense drone has reached an effective position in which the signal from the first jammer 4a can be sent to the receiver for a GNSS signal from the small drone, the first jammer 4a is switched on”; paragraph [0037]: “The first jammer 4a sends a corrupted GNSS signal to the GNSS receiver of the small drone. Depending on the target and the behavior of the small drone, a jamming signal and/or spoofing signal is sent out and the small drone is thus distracted from reaching its target”).

Regarding claim 9, Stelte teaches A mobile body control method (Stelte paragraph [0002]: “Waypoint navigation uses pre-programmed waypoints that are flown to in a specified order. Both conventional radio control and waypoint navigation require the small drone to receive radio signals”; paragraph [0003]: “The use of local jamming transmitters can disrupt the reception of radio signals by the small drone. This allows a small drone to be kept away from a given area”), comprising: receiving a plurality of signals  by which a mobile body calculates its own position (Stelte paragraph [0012]: “The position of the receiver is determined by receiving at least three, in particular at least four, GNSS signals”; paragraph [0013]: “The amplitude comparison Signal strength comparison refers to the location of the drone with its GNSS receiver”; paragraph [0020]: “The defense drone expediently also includes a receiver for receiving the control signal for the small drone, an analyzer for analyzing and simulating the control signal, the second jammer being suitable for sending the simulated control signal to the small drone”); and 
emitting a plurality of false signals using a plurality of antennas (Stelte paragraph [0012]: “In one embodiment of the invention, the jammer includes a first jammer for emitting at least one GNSS signal…The sending of a stronger GNSS jamming signal by the first jammer can disrupt or falsify the position determination of the receiver by transmitting incorrect coordinates. By sending out a falsified GNSS signal (spoofing), the small drone can be distracted from its target”; paragraph [0021]: “The second jammer is expediently attached to a nose of the fuselage of the defense drone”; paragraph [0013]: “In a further embodiment of the invention, an interfering signal with an amplitude much larger than the amplitude of the native GNSS signal is transmitted on the GNSS frequency”; paragraph [0020]: “The defense drone expediently also includes a receiver for receiving the control signal for the small drone, an analyzer for analyzing and simulating the control signal, the second jammer being suitable for sending the simulated control signal to the small drone”) until a battery of the mobile body runs out outside a monitoring area (Stelte paragraph [0017]: “The analog or digital radio interference signal is expediently suitable for serving as an interference signal for the small drone. In this embodiment, the second jammer can be used to intervene directly in the navigation of the small drone, and the small drone can be distracted from its target”; paragraph [0029]: “The defense drone according to the invention forms a mobile jammer.  This makes it possible to intercept the small drone at a relatively large distance from the target”; paragraph [0037]: “Depending on the target and the behavior of the small drone, a jamming signal and/or spoofing signal is sent out and the small drone is thus distracted from reaching its target. Ideally, the GNSS signal is corrupted in such a way that the small drone flies to a predetermined different location and can be defused and/or examined there” Examiner broadly interpret this limitation as anticipating the battery running out), each of the plurality of false signals corresponding to one of the plurality of received signals (Stelte paragraph [0020]: “The defense drone expediently also includes a receiver for receiving the control signal for the small drone, an analyzer for analyzing and simulating the control signal, the second jammer being suitable for sending the simulated control signal to the small drone”; paragraph [0036]: “The first jamming transmitter 4a can be switched on automatically by measuring the distance from the small drone or by a signal that is sent to the defense drone by radio”), the false signals  being signals  for causing a false position to be calculated, the false position being different from an actual position of the mobile body (Stelte paragraph[0037]: “The first jammer 4a sends a corrupted GNSS signal to the GNSS receiver of the small drone. Depending on the target and the behavior of the small drone, a jamming signal and/or spoofing signal is sent out and the small drone is thus distracted from reaching its target. Ideally, the GNSS signal is corrupted in such a way that the small drone flies to a predetermined different location and can be defused and/or examined there”  [0039]: “The defense drone expediently takes up a position behind the small drone in order to disrupt the reception of control signals by the second jamming transmitter 4b. The control signal of the small drone can also be simulated with the second jammer 4b and the small drone can be steered to another predetermined target by means of spoofing. This safely and effectively prevents the small drone from reaching its destination”), the predetermined region being outside the monitoring area  and being located so as to cover the monitoring area (Paragraph [0004]: “The object of the invention is to specify a means for preventing a small drone from approaching a predetermined area”).
  Stelte does not teach emitting false signals, to a predetermined region, having a directivity.
Parker teaches emitting false signals, to a predetermined region, having a directivity (Parker paragraph [0031]: “a signal generator that produces at least one tailored signal based on the spectral signatures of the unmanned aerial vehicle and a variable strength amplifier that generates an output power, an antenna alignment assembly for adjusting the alignment of a transmitting directional and focused antenna based on the location of the unmanned aerial vehicle as determined by the azimuth and elevation vector coordinate data processor, the signal generator and amplifier coupled witl1 the transmitting antenna to send at least one signal to the unmanned aerial vehicle to alter at least one of the speed, direction and altitude of the unmanned aerial vehicle”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the mobile body control method of Stelte emitting false signals, to a predetermined region, having a directivity as taught by Parker since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the mobile body control method of Stelte, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include emitting false signals, to a predetermined region, having a directivity as taught by Parker with the predictable result to “direct the GNSS jamming signal of the first jammer to the receiver of the small drone” as needed in Stelte (paragraph [0014]).

Regarding claim 11, Stelte and Parker teach claimed invention as shown above for the claim 9, Stelte further teaches detecting the mobile body by a plurality of mobile body detectors (Stelte paragraph [0026]: “The detection device expediently comprises a camera and an image evaluation device”; paragraph [0027]:  “The detection device expediently comprises an IR detection device and a thermographic evaluation device”; paragraph [0028]:  “The detection device expediently includes a microphone and a noise evaluation device”; paragraph [0034]:  “The detection device 5 can expediently include a camera, an IR detection device, a microphone and/or an ultrasonic sensor. The data recorded by the detection device 5 are used for target detection. An effective position for the defense drone can be calculated from the data using an algorithm. The defense drone can be steered autonomously to an effective position behind or above the small drone”), the plurality of mobile body detectors positioned in a region surrounding the monitoring area (Stelte paragraph [0026]: “The defense drone can use the camera to capture the small drone and data, in particular the trajectory and speed of the small drone, can be determined via the image evaluation. The camera can be a swiveling camera; paragraph [0027]:  “This makes it possible to fly a small drone even in poor visibility, e.g. B. at night, and to detect the movement of the small drone by means of the evaluation device and to predict further movement of the small drone via target detection algorithms” paragraph [0028]:  “This makes it possible to identify and locate the small drone by the noises it generates and, if necessary, to determine a trajectory of the small drone”; paragraph [0034]:  “The detection device 5 can expediently include a camera, an IR detection device, a microphone and/or an ultrasonic sensor. The data recorded by the detection device 5 are used for target detection. An effective position for the defense drone can be calculated from the data using an algorithm. The defense drone can be steered autonomously to an effective position behind or above the small drone”); and
emitting, by a plurality of false signal transmitters, the false signal to an area where the mobile body is detected by the plurality of mobile body detectors (Stelte paragraph [0012]: “the jammer includes a first jammer for emitting at least one GNSS signal”; paragraph [0016]: “the jamming transmitter includes a second jamming transmitter for emitting an analog or digital radio interference signal”; paragraph [0029]: “The defense drone according to the invention forms a mobile jammer. This makes it possible to intercept the small drone at a relatively large distance from the target”).

Regarding claim 13, Stelte and Parker teach claimed invention as shown above for the claim 9, Stelte further teaches specifying the actual position of the mobile body (Stelte paragraph [0025]: “By means of the detection device and the automatic control, it is possible for the defense drone to autonomously track the small drone and position itself in such a way that the signal from the jammer is sent as unhindered as possible to the receiver of the small drone For this purpose, the detection device detects the small drone and transmits the data, e.g. B. to a known target detection algorithm, which determines the trajectory and speed of the small drone. From this, a first effective position can be determined, to which the defense drone flies by means of the automatic control. The active position can be adapted to a changing trajectory and/or speed of the small drone by continuously detecting the small drone by means of the detection device and transferring the data to the target detection algorithm”), emitting the false signal to a space where entry of the mobile body is predicted, in a vertical and a horizontal direction (Stelte paragraph [0025]: “From this, a first effective position can be determined, to which the defense drone flies by means of the automatic control. The active position can be adapted to a changing trajectory and/or speed of the small drone by continuously detecting the small drone by means of the detection device and transferring the data to the target detection algorithm”; paragraph [0036]: “As soon as the defense drone has reached an effective position in which the signal from the first jammer 4a can be sent to the receiver for a GNSS signal from the small drone, the first jammer 4a is switched on. The first jamming transmitter 4a can be switched on automatically by measuring the distance from the small drone or by a signal that is sent to the defense drone by radio”).

Regarding claim 14, Stelte  and Parker teach claimed invention as shown above for the claim 9, Stelte further teaches generating the false signal guiding the mobile body such that the mobile body goes around an important facility (Stelte paragraph [0039]: “The defense drone expediently takes up a position behind the small drone in order to disrupt the reception of control signals by the second jamming transmitter 4b.  The control signal of the small drone can also be simulated with the second jammer 4b and the small drone can be steered to another predetermined target by means of spoofing. This safely and effectively prevents the small drone from reaching its destination (an important facility). At the other predetermined destination, the small drone can in particular be rendered harmless and/or its origin can be determined”).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stelte in view of Parker and further in view of Beer et al. (U.S. Patent Application Publication 2019/0250641A1) hereinafter “Beer”. 
Regarding claim 7, Stelte and Parker teach claimed invention as shown above for the claim 6, Stelte further teaches the generator generates the false signal indicating the false position of the mobile body (Stelte paragraph [0012]: “The sending of a stronger GNSS jamming signal by the first jammer can disrupt or falsify the position determination of the receiver by transmitting incorrect coordinates. By sending out a falsified GNSS signal (spoofing), the small drone can be distracted from its target”). 
Neither Stelte nor Parker teach the false position being a position rotated substantially 90 degrees from the actual position of the mobile body at present with the important facility at the center.
Beer teaches the false position being a position substantially 90 degrees from the actual position of the mobile body at present with the important facility at the center (Beer, paragraph [0023]: “In such a case, the OSA system of the prey UAV may calculate a new travel direction that is more than 90° away from the target direction”).
Since using the false position being a position substantially 90 degrees from the actual position of the mobile body at present with the important facility at the center, as taught by Beer, is a key factor in the success of mobile body control system. As discussed by Stelte in paragraph [0037], “the GNSS signal is corrupted in such a way that the small drone flies to a predetermined different location”. This practice is well known in the art and would follow in “small drone being distracted from its target”.
Therefore, it would have been obvious to try, by one of ordinary skill in the art before effective filing date of the invention, to perform using the false position being a position substantially 90 degrees from the actual position of the mobile body at present with the important facility at the center and to incorporate it into the mobile body control system since there are a finite number of identified, predictable potential solutions (i.e., using the false position being a position substantially 90 degrees from the actual position; using the false position being a position different from actual position; using the false position being a position outside of the area…) to the recognized need of  “small drone being distracted from its target” and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success.

Regarding claim 15, Stelte and Parker teach claimed invention as shown above for the claim 9, Stelte further teaches generating the false signal indicating the false position of the mobile body (Stelte paragraph [0012]: “The sending of a stronger GNSS jamming signal by the first jammer can disrupt or falsify the position determination of the receiver by transmitting incorrect coordinates. By sending out a falsified GNSS signal (spoofing), the small drone can be distracted from its target”). 
Neither Stelte nor Parker teach the false position being a position rotated substantially 90 degrees from the actual position of the mobile body at present with the important facility at the center.
Beer teaches the false position being a position substantially 90 degrees from the actual position of the mobile body at present with the important facility at the center (Beer, paragraph [0023]: “In such a case, the OSA system of the prey UAV may calculate a new travel direction that is more than 90° away from the target direction”).
Since using the false position being a position substantially 90 degrees from the actual position of the mobile body at present with the important facility at the center, as taught by Beer, is a key factor in the success of mobile body control method. As discussed by Stelte in paragraph [0037], “the GNSS signal is corrupted in such a way that the small drone flies to a predetermined different location”. This practice is well known in the art and would follow in “small drone being distracted from its target”.
Therefore, it would have been obvious to try, by one of ordinary skill in the art before effective filing date of the invention, to perform using the false position being a position substantially 90 degrees from the actual position of the mobile body at present with the important facility at the center and to incorporate it into the mobile body control system since there are a finite number of identified, predictable potential solutions (i.e., using the false position being a position substantially 90 degrees from the actual position; using the false position being a position different from actual position; using the false position being a position outside of the area…) to the recognized need of  “small drone being distracted from its target” and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success.

Claims 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stelte in view of Shibasaki (WIPO PCT Application Publication WO2006126358A1) hereinafter “Shibasaki” and further in view of Parker.
In regards of claim 16, Stelte teaches receiving a plurality of signals  by which a mobile body calculates its own position (Stelte paragraph [0012]: “The position of the receiver is determined by receiving at least three, in particular at least four, GNSS signals”; paragraph [0013]: “The amplitude comparison Signal strength comparison refers to the location of the drone with its GNSS receiver”; paragraph [0020]: “The defense drone expediently also includes a receiver for receiving the control signal for the small drone, an analyzer for analyzing and simulating the control signal, the second jammer being suitable for sending the simulated control signal to the small drone”); and 
emitting a plurality of false signals using a plurality of antennas (Stelte paragraph [0012]: “In one embodiment of the invention, the jammer includes a first jammer for emitting at least one GNSS signal…The sending of a stronger GNSS jamming signal by the first jammer can disrupt or falsify the position determination of the receiver by transmitting incorrect coordinates. By sending out a falsified GNSS signal (spoofing), the small drone can be distracted from its target”; paragraph [0021]: “The second jammer is expediently attached to a nose of the fuselage of the defense drone”; paragraph [0013]: “In a further embodiment of the invention, an interfering signal with an amplitude much larger than the amplitude of the native GNSS signal is transmitted on the GNSS frequency”; paragraph [0020]: “The defense drone expediently also includes a receiver for receiving the control signal for the small drone, an analyzer for analyzing and simulating the control signal, the second jammer being suitable for sending the simulated control signal to the small drone”) until a battery of the mobile body runs out outside a monitoring area (Stelte paragraph [0017]: “The analog or digital radio interference signal is expediently suitable for serving as an interference signal for the small drone. In this embodiment, the second jammer can be used to intervene directly in the navigation of the small drone, and the small drone can be distracted from its target”; paragraph [0029]: “The defense drone according to the invention forms a mobile jammer.  This makes it possible to intercept the small drone at a relatively large distance from the target”; paragraph [0037]: “Depending on the target and the behavior of the small drone, a jamming signal and/or spoofing signal is sent out and the small drone is thus distracted from reaching its target. Ideally, the GNSS signal is corrupted in such a way that the small drone flies to a predetermined different location and can be defused and/or examined there” Examiner broadly interpret this limitation as anticipating the battery running out), each of the plurality of false signals corresponding to one of the plurality of received signals (Stelte paragraph [0020]: “The defense drone expediently also includes a receiver for receiving the control signal for the small drone, an analyzer for analyzing and simulating the control signal, the second jammer being suitable for sending the simulated control signal to the small drone”; paragraph [0036]: “The first jamming transmitter 4a can be switched on automatically by measuring the distance from the small drone or by a signal that is sent to the defense drone by radio”), the false signals  being signals  for causing a false position to be calculated, the false position being different from an actual position of the mobile body (Stelte paragraph[0037]: “The first jammer 4a sends a corrupted GNSS signal to the GNSS receiver of the small drone. Depending on the target and the behavior of the small drone, a jamming signal and/or spoofing signal is sent out and the small drone is thus distracted from reaching its target. Ideally, the GNSS signal is corrupted in such a way that the small drone flies to a predetermined different location and can be defused and/or examined there”  [0039]: “The defense drone expediently takes up a position behind the small drone in order to disrupt the reception of control signals by the second jamming transmitter 4b. The control signal of the small drone can also be simulated with the second jammer 4b and the small drone can be steered to another predetermined target by means of spoofing. This safely and effectively prevents the small drone from reaching its destination”), the predetermined region being outside the monitoring area  and being located so as to cover the monitoring area (Paragraph [0004]: “The object of the invention is to specify a means for preventing a small drone from approaching a predetermined area”).
Stelte does not teach non-transitory recording medium recording a program which causes a computer to execute control of a mobile body; to emit false signals, to a predetermined region, having a directivity.
Shibasaki teaches non-transitory recording medium recording a program which causes a computer to execute control of a mobile body (Shibasaki paragraph [0049([0016])]: “the position detection program, and the recording medium according to the present invention”).
It would have been obvious for a person of the ordinary skills in the art before the effective filing date of the claimed invention to include the non-transitory recording medium recording a program which causes a computer to execute control of a mobile body, as taught by Shibasaki,  to modify receiving a plurality of signals  by which a mobile body calculates its own position; and  controlling to emit a plurality of false signals using a plurality of antennas until a battery of the mobile body runs out outside a monitoring area, each of the plurality of false signals corresponding to one of the plurality of received signals, the false signals being signals for causing a false position to be calculated, the false position being different from an actual position of the mobile body taught by Stelte, in order “to predict further movement of the small drone via target detection algorithms”(Stelte paragraph [0027] and ensure that “the small drone is distracted from reaching its target” (Stelte paragraph [0037]). Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving a plurality of signals  by which a mobile body calculates its own position; and  controlling to emit a plurality of false signals using a plurality of antennas until a battery of the mobile body runs out outside a monitoring area, each of the plurality of false signals corresponding to one of the plurality of received signals, the false signals being signals for causing a false position to be calculated, the false position being different from an actual position of the mobile body taught by Stelte to include the non-transitory recording medium, as taught by Shibasaki, recording a program which causes a computer to execute control of a mobile body in the way stated above, with the predictable result of “predicting further movement of the small drone via target detection algorithms” and ensure that “the small drone is distracted from reaching its target” as needed in Stelte.
 Neither Stelte nor Shibasaki teach to emit false signals, to a predetermined region, having a directivity.
Parker teaches to emit false signals, to a predetermined region, having a directivity (Parker paragraph [0031]: “a signal generator that produces at least one tailored signal based on the spectral signatures of the unmanned aerial vehicle and a variable strength amplifier that generates an output power, an antenna alignment assembly for adjusting the alignment of a transmitting directional and focused antenna based on the location of the unmanned aerial vehicle as determined by the azimuth and elevation vector coordinate data processor, the signal generator and amplifier coupled witl1 the transmitting antenna to send at least one signal to the unmanned aerial vehicle to alter at least one of the speed, direction and altitude of the unmanned aerial vehicle”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the non-transitory recording medium of Stelte and Shibasaki to emit false signals, to a predetermined region, having a directivity as taught by Parker since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the non-transitory recording medium of Stelte and Shibasaki, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include emitting false signals, to a predetermined region, having a directivity as taught by Parker with the predictable result to “direct the GNSS jamming signal of the first jammer to the receiver of the small drone” as needed in Stelte (paragraph [0014]).

Regarding claim 18, Stelte, Shibasaki and Parker teach claimed invention as shown above for the claim 16, Stelte further teaches detecting the mobile body by a plurality of mobile body detectors (Stelte paragraph [0026]: “The detection device expediently comprises a camera and an image evaluation device”; paragraph [0027]:  “The detection device expediently comprises an IR detection device and a thermographic evaluation device”; paragraph [0028]:  “The detection device expediently includes a microphone and a noise evaluation device”; paragraph [0034]:  “The detection device 5 can expediently include a camera, an IR detection device, a microphone and/or an ultrasonic sensor. The data recorded by the detection device 5 are used for target detection. An effective position for the defense drone can be calculated from the data using an algorithm. The defense drone can be steered autonomously to an effective position behind or above the small drone”), the plurality of mobile body detectors positioned in a region surrounding the monitoring area (Stelte paragraph [0026]: “The defense drone can use the camera to capture the small drone and data, in particular the trajectory and speed of the small drone, can be determined via the image evaluation. The camera can be a swiveling camera; paragraph [0027]:  “This makes it possible to fly a small drone even in poor visibility, e.g. B. at night, and to detect the movement of the small drone by means of the evaluation device and to predict further movement of the small drone via target detection algorithms” paragraph [0028]:  “This makes it possible to identify and locate the small drone by the noises it generates and, if necessary, to determine a trajectory of the small drone”; paragraph [0034]:  “The detection device 5 can expediently include a camera, an IR detection device, a microphone and/or an ultrasonic sensor. The data recorded by the detection device 5 are used for target detection. An effective position for the defense drone can be calculated from the data using an algorithm. The defense drone can be steered autonomously to an effective position behind or above the small drone”); and
emitting, by a plurality of false signal transmitters, the false signal to an area where the mobile body is detected by the plurality of mobile body detectors (Stelte paragraph [0012]: “the jammer includes a first jammer for emitting at least one GNSS signal”; paragraph [0016]: “the jamming transmitter includes a second jamming transmitter for emitting an analog or digital radio interference signal”; paragraph [0029]: “The defense drone according to the invention forms a mobile jammer. This makes it possible to intercept the small drone at a relatively large distance from the target”).

Regarding claim 20, Stelte, Shibasaki and Parker teach claimed invention as shown above for the claim 16, Stelte further teaches specifying the actual position of the mobile body (Stelte paragraph [0025]: “By means of the detection device and the automatic control, it is possible for the defense drone to autonomously track the small drone and position itself in such a way that the signal from the jammer is sent as unhindered as possible to the receiver of the small drone For this purpose, the detection device detects the small drone and transmits the data, e.g. B. to a known target detection algorithm, which determines the trajectory and speed of the small drone. From this, a first effective position can be determined, to which the defense drone flies by means of the automatic control. The active position can be adapted to a changing trajectory and/or speed of the small drone by continuously detecting the small drone by means of the detection device and transferring the data to the target detection algorithm”), and controlling for emitting the false signal to a space where entry of the mobile body is predicted, in a vertical and a horizontal direction (Stelte paragraph [0025]: “From this, a first effective position can be determined, to which the defense drone flies by means of the automatic control. The active position can be adapted to a changing trajectory and/or speed of the small drone by continuously detecting the small drone by means of the detection device and transferring the data to the target detection algorithm”; paragraph [0036]: “As soon as the defense drone has reached an effective position in which the signal from the first jammer 4a can be sent to the receiver for a GNSS signal from the small drone, the first jammer 4a is switched on. The first jamming transmitter 4a can be switched on automatically by measuring the distance from the small drone or by a signal that is sent to the defense drone by radio”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sasao et al. (Japanese Patent Document Publication JP2018021865A) teaches a mobile body, method for controlling mobile body, program for controlling mobile body, control system, and information processor;
Katz (U.S. Patent Application Publication 2013/0099968A1) teaches a GNSS positioning in elevator;
Prakash et al. (U.S. Patent Application Publication 2016/0196756A1) teaches a piggybacking unmanned aerial vehicle;
Akano (U.S. Patent Application Publication 2006/0071852A1) teaches a positioning signal transmission apparatus;
Sebastian et al. (U.S. Patent Application Publication 2017/0024500A1) teaches a system and method for enhanced emulation of connected vehicle applications;
Nielsen et al. (U.S. Patent 7,952,519B1) method and system for detecting GNSS spoofing signals;
Lee et al. (Korean Patent Document Publication KR101827344B1) system and method for area aircraft defense by global navigation satellite system spoofing of unmanned aerial vehicle.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on August 1, 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER LVOVICH. SYRKIN/
Examiner
Art Unit 3648



/VLADIMIR MAGLOIRE/           Supervisory Patent Examiner, Art Unit 3648